COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 THE STATE OF TEXAS,                                          No. 08-17-00035-CR
                                               §
                            State,                              Appeal from the
                                               §
 v.                                                            243rd District Court
                                               §
 ERLINDA LUJAN,                                             of El Paso County, Texas
                                               §
                            Appellee.                         (TC# 20160D05527)
                                               §

                                           §
                                         ORDER

      The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                          '
October 30, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Greg Anderson, the Appellee’s Attorney, prepare the

Appellee’s brief and forward the same to this Court on or before October 30, 2017.

       IT IS SO ORDERED this 18th day of October, 2017.



                                            PER CURIAM

Before McClure, CJ, Rodriguez, and Palafox, JJ.